Citation Nr: 0820045	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  05-26 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and P.W.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified in March 2008 before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO; a 
transcript is of record.


FINDINGS OF FACT

The veteran's PTSD is characterized by suicidal ideation, 
impaired impulse control, difficulty in adapting to stressful 
circumstances, including work or work-like settings, and an 
inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent, and no 
higher, for PTSD have been met.  38 U.S.C.A. § 1155, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.  

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

In March 2004 and December 2006 the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the May 2004 rating 
decision, August 2005 SOC, and November 2006, July 2007, and 
October 2007 SSOCs explained the basis for the RO's action, 
and the SOC and SSOCs provided him with additional 60-day 
periods to submit more evidence.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the veteran.  The VCAA duty to notify has not been 
satisfied with respect to the additional requirements for an 
increased-compensation claim as recently delineated by the 
Court in Vazquez-Flores, supra.  We find, however, that the 
notice errors did not affect the essential fairness of the 
adjudication because the letters, rating decision, and SOCs 
discussed above, together with the substantial development of 
the veteran's claim before and after providing notice, 
rendered the notice and timing errors non-prejudicial.  In 
this regard, the Board notes that, while the VCAA letters did 
not specifically conform to the requirements provided in 
Vazquez-Flores, supra, the veteran was advised of his 
opportunities to submit additional evidence and was informed 
that, at a minimum, he needed to submit evidence showing his 
service-connected disability had increased in severity.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

As noted above, the veteran's PTSD is currently evaluated as 
50 percent disabling, pursuant to the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411.  That rating was assigned 
effective from the date of receipt of the veteran's original 
claim for service connection for PTSD, i.e., August 26, 2004.

38 C.F.R. § 4.130, DC 9411, provides for the following 
pertinent evaluations:

50 percent for occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term 
memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
and inability to establish and maintain effective 
relationships.

100 percent for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behaviour; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or 
own name. 

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech at times illogical, obscure, or irrelevant), or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF score of 41 to 50 is defined as denoting 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A score of 51 to 60 is 
defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 

A GAF score of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-
244 (1995).

VA mental health clinic treatment notes from September 2003 
show that the veteran had been prescribed Xanax at one time 
but that he "hardly ever took it."  He was described as 
looking relaxed and as being "most pleasant."  He suffered 
from occasional nightmares, was uncomfortable in crowds, 
sometimes got uncomfortable following the news, especially 
the war in Iraq, and thought about Vietnam on a daily basis.  
The veteran said that he had left his job when the company 
downsized, and that having more free time had led to an 
increase in his PTSD symptoms.  He had problems getting 
emotionally close to people compared to how he was before 
going to Vietnam, and had a phobia of hospitals and doctors 
because of the wounded he saw in Vietnam.  October 2003 
treatment notes show that the veteran continued to suffer 
from chronic PTSD.  

He had a VA examination for PTSD in April 2004 at which the 
psychologist, R.M., reviewed his claims file.  The veteran 
said that his PTSD symptoms had worsened over the prior two 
years.  He was hypervigilant to loud noises, emergency 
sirens, lightening, and helicopters.  He had combat related 
nightmares once or twice a month, avoided crowds and parties, 
felt on edge, and did not enjoy himself.  He did not have 
close friends, with the exception of a childhood friend who 
also served in Vietnam, and he went to the VFW once every two 
months.  He spent his time watching television, reading, and 
fishing alone.  He used to fish in tournaments with a club, 
but lost interest in group activities.  For seven months he 
had attended group therapy, which he found helpful, and he 
took lorazepam 0.25 mg a day.  He said that he had a constant 
struggle with his boss at his old job and decided to leave 
because his anger caused trouble.  A year before, the veteran 
had experienced passive suicide thoughts, and he had periodic 
panic attacks.  His range of affect was restricted.  Dr. M 
assigned the veteran a GAF score of 35.

P.A.L., Ph.D., the clinical director of the PTSD team at the 
VA outpatient clinic where the veteran was treated, wrote in 
February 2004 that the veteran began treatment in April 2002 
and that his primary diagnosis was PTSD, chronic, with 
delayed onset, and chronic severe depression.  The veteran's 
symptoms were combat nightmares 1-2 times monthly, daily 
intrusive recollections, and cued psychological distress 
including loud percussive sounds, emergency sirens, 
lightning, and helicopters.  Dr. L continued that the veteran 
had persistent avoidance of trauma-related stimuli, as shown 
by total social isolation, activity avoidance of combat-
related thoughts and feelings, and loss of interest in and 
reduced frequency of activities including hunting, major 
sporting events, and playing cards.  In addition, he was 
detached and had a restricted affect, explosive anger, and 
foreshortened view of the future.  Persistent symptoms of 
increased arousal included early and late insomnia with about 
6 hours of intermittent sleep, being easily irritated with 
verbal aggression, poor concentration with trouble reading, 
hypervigilance with nighttime perimeter watch behavior, 
hyperstartle with 30 minutes recovery time, survivor guilt, 
and anniversary periods of increased symptomatology.  The 
veteran did not meet the diagnostic criteria for any 
personality disorder.

Dr. L opined that the veteran's explosiveness affected his 
social and family life, that he was not able to become close 
or intimate, and that he was in frequent verbal altercations.  
He had little socialization outside of required family 
functions, and those were very uncomfortable, and he did not 
trust himself to not start an argument or fight.  Dr. L felt 
that the veteran was only employable part-time, and he 
assigned the veteran a present GAF score of 37 and a score of 
39 for the past year.

At a January 2005 VA group therapy session the veteran 
reported that he had "survived" the holidays.  He was 
described as participating in the session with good 
communication skills although his affect was anxious, he was 
depressed, and had moderate to severe symptoms.  The 
veteran's records show that he has continued to attend group 
therapy 

In October 2005 the veteran had another VA evaluation with 
Dr. M, at which he said he had been feeling more depressed 
and had been unable to "clear his head."  He was not 
feeling as well connected to his wife and children as he felt 
at his prior examination.  He had occasional passive suicidal 
thoughts but no plan.  His short- and long-term memories were 
intact and he was managing his activities of daily living.  
He had panic attacks twice a week, nightmares twice a week, 
and he felt that he suffered from anxiety and depression.  In 
addition, he had a startle response to loud noises, 
helicopters, and sirens.  Dr. M diagnosed the veteran with 
PTSD, chronic, mild, and assigned a GAF score of 50.

In March 2007 J.M.S., M.D., an internist, wrote that he has 
known the veteran since 1968 and that the veteran has been a 
patient of his since 1984.  Dr. S wrote that he has noticed a 
progression in the veteran's PTSD in the time he has treated 
him.  He listed the veteran's symptoms as difficulty relating 
to other people, a short temper, and a reaction to sudden 
noises.

At a June 2007 VA group therapy session for PTSD, the veteran 
said that he had to leave his prior job as a supervisor 
because he could not handle it, and that at the time he did 
not realize that this was because of his PTSD.  At an October 
2007 session the veteran said that he tends to not tell 
people his symptoms (including his clinicians and the 
examiner at his compensation and pension examination).  The 
veteran described going to a family get-together and being so 
anxious upon his arrival that he left without seeing anybody.

The veteran testified at his hearing that has worked for a 
public works department for three and a half years in a job 
in which he can work by himself and where he earns about 
$12,000 a year.  He had earned almost $40,000 a year at his 
prior job as a foreman, but left it because he had verbal 
confrontations and felt that he could not work with other 
people.  Ms. W, the veteran's wife, testified that she has 
noticed a change in her husband in recent years and that they 
now have separate bedrooms because it is difficult to get 
along with him.  In addition, their son, who is in his 20s, 
moved out a year and a half before because he had trouble 
getting along with the veteran.  Ms. W also testified that 
the veteran does not like to socialize and that there have 
been family gatherings to which he has been unable to go.

Upon careful review of the entire record, the Board finds 
that the record supports an evaluation of 70 percent, and no 
higher, for the veteran's service connected PTSD.  The record 
shows that his condition has been manifested by the following 
symptoms from the criteria for a 70 percent evaluation: 
suicidal ideation, impaired impulse control, difficulty in 
adapting to stressful circumstances, including work or 
worklike settings, and an inability to establish and maintain 
effective relationships.

While the October 2005 VA examination and some of the group 
treatment records show the veteran's PTSD to be less severe 
than a 70 percent disability rating, the treatment records as 
a whole demonstrate symptomatology associated with a 70 
percent rating.  The Board notes that the veteran stated at 
an October 2007 group therapy session that he tends to not 
tell people about his symptoms, including clinicians and 
examiners.  This could account for why the veteran stated at 
September 2003 treatment that he left his prior job because 
of downsizing but said on later occasions that he left 
because he had trouble getting along with the people he 
worked with.  The letter from Dr. S, and Ms. W's testimony, 
show that those who have known the veteran for many years 
have observed a worsening of his symptoms in the last decade.  
In addition, the letter from Dr. L discussed above shows that 
the veteran's PTSD has adversely affected his employability.

In finding that the veteran does not have the symptoms 
associated with a 100 percent evaluation, the Board notes 
that the evidentiary record does not show that he has gross 
impairment in thought processes and communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
a persistent danger of hurting himself or others, an 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time and place, or memory loss for names of 
close relatives, his own occupation, or his own name.

Thus, based upon these facts as supported by the weight of 
both the medical record and lay statements, and with 
consideration of the doctrine of giving the benefit of the 
doubt to the veteran, we find that the veteran's PTSD most 
nearly approximates the rating criteria for a 70 percent 
evaluation.

Finally, in view of the Court's holding in Fenderson, supra, 
the Board has considered whether the veteran was entitled to 
a "staged" rating for his service connected disability.  
Upon reviewing the longitudinal record in this case, the 
Board finds that at no time since the filing of the veteran's 
claim for service connection in May 2002 has his PTSD been 
more disabling than as currently rated under the present 
decision.


ORDER

An increased initial evaluation of 70 percent for PTSD is 
granted, subject to the laws and regulations governing awards 
of monetary benefits.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


